Citation Nr: 0503920	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  97-10 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the benefit sought on 
appeal on the basis that new and material evidence had not 
been submitted.  The veteran, who had active service from 
July 1974 to December 1974, appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  
The Board reopened the veteran's claim for service connection 
in March 2001 and remanded the case for additional 
development, which was completed by the Evidence Development 
Unit (EDU) at the Board.  However, the Board remanded the 
case again in August 2003 to allow for initial consideration 
of the additional evidence by the RO.  The RO subsequently 
readjudicated the veteran's claim and issued a Supplemental 
Statement of the Case in November 2003.  The case has since 
been returned to the Board for appellate review.

The Board also observes that the veteran submitted a 
statement in March 2003 in which he claimed that his back 
disorder had caused left and right hip arthritis and joint 
pain, neck and back disc problems, emotional problems and 
stress, and constant pain.  It is unclear as to whether the 
veteran intended to file a separate claim for service 
connection for these additional medical disorders, to include 
as secondary to his back disorder.  In addition, the Board 
notes that the veteran's representative submitted a letter 
indicating that the veteran had filed a claim for nonservice-
connected pension in January 2004, yet he had not been 
notified of any action pertaining to his claim.  However, 
none of these matters are currently before the Board because 
they have not been prepared for appellate review.  
Accordingly, these matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's Scheuermann's disease clearly and 
unmistakably existed prior to service.

3. The veteran's preexisting Scheuermann's disease is not 
shown by clear and unmistakable evidence to have chronically 
worsened or increased in severity during service.

4.  A back disorder other than Scheuermann's disease was not 
manifested during service or within one year thereafter and 
has not been shown to be causally or etiologically related to 
service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

The appellant filed his claim for service connection for a 
back disorder in April 1995, and thereafter, in a rating 
decision dated in October 1995, the benefits were denied.  
Only after those rating actions were promulgated did the RO, 
in a letter dated in March 2001, specifically provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  However, the Board also notes 
that the record indicates that prior to that time the 
appellant had been apprised of what evidence would be 
necessary to substantiate the claim, as well as informed of 
the division of responsibility for obtaining such evidence.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this regard, the Board notes that the 
appellant had been provided with a copy of the rating 
decision dated in October 1995, setting forth the general 
requirements of the law, the evidence considered, and the 
reasons why his claim was denied.  The general advisement and 
the pertinent laws and regulations were reiterated in an 
October 1996 Statement of the Case as well as in Supplemental 
Statements of the Case dated in March 1997, April 1997, 
October 1998, November 2002, and November 2003.  In addition, 
the Board remanded the case for further development in March 
2001, which included obtaining additional treatment records.  
The March 2001 Board remand also notified the veteran of the 
enactment of the VCAA and its provisions.  The Board also 
remanded the case in August 2003 to allow for initial 
consideration of the additional evidence by the RO.

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the March 2001 
letter was not given prior to the first AOJ adjudications of 
the claim, the notice was provided by the AOJ prior to the 
most recent transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.

In this case, although the VCAA notice letter that was 
provided to the appellant did not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded VA examinations in June 1995 and June 
2003 in connection with his claim for service connection for 
a back disorder, which were conducted by physicians who 
reviewed the claims file and rendered relevant opinions as to 
the issues under consideration.  The Board does acknowledge 
the veteran's contention at his August 2004 hearing before 
the Board that VA did not have all of his pertinent medical 
records at the time of his June 2003 VA examination, which 
would have clearly shown a diagnosis of degenerative joint 
disease rather than Scheuermann's disease.  However, the 
Board also notes that the June 2003 VA examiner did diagnose 
the veteran with mild degenerative arthritis of the lumbar as 
well as with Scheuermann's disease, chronic low back pain, 
and an old compression fracture at T8 to T10 that was healed 
with degenerative disc.  Therefore, the Board is of the 
opinion that the veteran's VA examinations are sufficient for 
the purpose of determining the nature and etiology of his 
current back disorders.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim for 
service connection for a back disorder is appropriate.


Background and Evidence

Service records show the veteran had active service from July 
1974 to December 1974.

The veteran's school medical records dated from September 
1965 to September 1972 are negative for any complaints, 
treatment, or diagnosis of a back disorder and show that he 
was physically qualified for lawful employment.  These 
records also show that he was recommended for full physical 
activity.  

Service medical records indicate that the veteran was 
afforded an entrance examination in July 1974 during which a 
clinical evaluation of his spine was normal and he denied 
having a medical history of recurrent back pain.  He later 
sought treatment in October 1974 for back pain in the lower 
third of his thoracic spine.  The pain was described as mild, 
which he had had for an unknown length of time.  It was also 
noted that there was no known injury and that he had 
kyphosis.  The veteran returned later that month at which 
time it was reported that he had had thoracic back pain for a 
long duration.  An x-ray was obtained, which revealed wedged 
vertebrae at T8-T9 with Schuermann's disease, and a physical 
examination found him to have a round back that was otherwise 
normal.  The treating physician listed his impression as 
Schuermann's disease.  The veteran was subsequently provided 
a separation examination in December 1974 at which time he 
reported having a medical history of recurrent back pain, but 
a clinical evaluation did find any abnormalities of the 
spine.  

Private medical records dated from December 1990 to April 
1992 show that the veteran was admitted to the hospital in 
April 1992 following a motor vehicle accident in which he hit 
his head on the windshield.  A CT scan of the spine revealed 
an old compression fracture at T8/T9, but a bone scan of the 
spine was negative.  His diagnoses included musculoskeletal 
back pain.

VA medical records dated from January 1995 to June 1995 and 
from January 1995 to October 1997 document the veteran's 
complaints and treatment for various disorders, including 
back disorders.  On several occasions, the veteran reported 
that his back pain developed in 1974.  His diagnoses included 
musculoskeletal back pain in the thoracic region secondary to 
trauma, an old compression fracture at T9, and a 
musculoskeletal strain.  An x-ray was taken in January 1995, 
which revealed no fracture or compression, but it was noted 
that the veteran had an old compression fracture of T9 
without any related symptomatology.  Additional x-rays were 
obtained in April 1995 that also showed a fracture of the 
anterior, inferior aspect of C-5 that was probably old as 
well as old compression fractures of T-9 and T-10 vertebral 
bodies.

VA medical records dated from January 1995 to July 2004 
include an April 1995 radiology report that noted compression 
fractures of T9 and T10 vertebral bodies that were probably 
old.  A September 1995 radiology report indicated that the 
veteran was found to have reversed spondylolosthesis of L5-S1 
with disc space narrowing posteriorly as well as degenerative 
changes of the cervical and lumbosacral spine with 
satisfactory alignment.  It was noted in December 1995 that 
x-rays had revealed degenerative joint disease of the 
cervical spine as well as spondylolisthesis.  An October 1997 
radiologist report indicated that the veteran had prominent 
degenerative changes in the lower thoracic spine that could 
be related to previous trauma as well as mild degenerative 
changes of the lumbar spine.  A CT scan of the lumbar spine 
was later performed in February 1998, and the radiologist 
listed his impression as minimal congenital narrowed spinal 
canal of the upper lumbar spine as well as a small left 
paracentral herniated nucleus pulposus with mild narrowing of 
bilateral neural foramina at L5-S1 and mild compromised 
spinal canal.  The veteran was diagnosed with osteoarthritis 
of the lumbar spine in May 2001 and with degenerative joint 
disease of the lumbar spine in December 2001, and it was 
noted in March 2004 that the veteran had lumbar kyphosis.

James E. O. Hughes, M.D. submitted a letter to the State 
Insurance Fund in March 1995, which stated that magnetic 
resonance imaging (MRI) had revealed significant spinal 
stenosis at L2-L3 as well as a central herniated disc at L5-
S1.  He also noted that the MRI was of poor quality and did 
not definitively rule in or our lateral recess compromise at 
L4-L5 and at L5-S1.  As such, authorization was requested to 
proceed with a CT scan.

The veteran was afforded a VA spine examination in June 1995 
during which he told the examiner that he had sprained his 
spine during boot camp and that he was treated with 
medication and bed rest for two days.  He also reported 
having strained his low back in March 1994 while lifting 
heavy weight at his job for which he had received 
compensation.  Following a physical examination, the veteran 
was diagnosed with chronic neck and back pain of an unknown 
etiology with limitation of motion as well as with an old 
fracture of C5 and D7 spine, which were noted to be stable.  
The examiner commented that the veteran's symptoms seemed to 
be exaggerated and that the clinical signs were inconsistent 
and did not agree with the radiological findings and 
functional status.

The veteran was also afforded a VA general medical 
examination in June 1995 at which time it was noted that the 
veteran had no injury prior to his service in 1974 and that 
he later injured his back during a boot camp exercise and 
strained his back.  He had also strained his low back at his 
job in 1994.  He was diagnosed as having chronic back and 
neck pain of an unknown etiology as well as a history of a 
back strain in March 1994.

VA medical records dated from June 1995 to August 1997 
document the veteran's complaints of chronic back pain.  An 
x-ray was obtained in January 1995, which revealed a 
compression fracture of T9, and another x-ray taken in 
September 1995 showed degenerative changes of the cervical 
and lumbosacral spine with satisfactory alignment.

The veteran's representative submitted a statement in 
February 1997 in which he acknowledged that the veteran had 
been diagnosed with Schuermann's disease in October 1974 for 
which he received treatment until December 1974.  

In April 1997, the veteran's representative submitted medical 
literature, which discussed Schuermann's disease.  This 
literature indicated that Scheuermann's disease was a 
relatively common condition in which backache and kyphosis 
were associated with localized changes in the vertebral 
bodies.  Such a disorder presents in adolescent boys, but the 
etiology and pathogenesis were a matter of debate.  
Osteochondritis of the upper and lower cartilaginous 
vertebral endplates had been incriminated, but trauma had 
also been noted to be a causative factor.

In his August 1997 hearing testimony before a Hearing Officer 
at the RO, the veteran stated that he had injured his back 
during infantry training in the fall of 1974.  He testified 
that he had not been offered a medical discharge, but that it 
was recommended that he take an honorable discharge because 
of his back.  He also indicated that he sought treatment 
following his separation from service.  He had been told that 
he had old fractures in his back, which he believed had 
healed improperly.  He disagreed with the finding that his 
Scheuermann's disease was developmental and argued that the 
disorder had been caused by trauma.

The veteran's sister submitted a statement on his behalf in 
September 1997 in which she indicated that he had stayed with 
her following his discharge from 1974 to 1977.  During that 
time, he complained of a back injury that he suffered during 
his period of service and continued to experience 
symptomatology.

The veteran was afforded a VA examination in June 2003 during 
which it was noted that he did not have any complaints of 
back pain prior to his period of service and that he had 
injured his back during training in October 1974.  Following 
a review of the veteran's claim file and a physical 
examination, the examiner diagnosed him with chronic low back 
pain, mild degenerative arthritis of the lumbar spine, an old 
compression fracture at T8 to T10 that was healed with 
degenerative disc, and Schuermann's disease that preexisted 
his period of service.  Although the examiner opined that the 
veteran's Schuermann's disease preexisted service, he also 
commented that the disorder did not increase in severity 
beyond its natural progression during the veteran's period of 
service.  The examiner also acknowledged that the veteran had 
experienced back pain in service, but noted that there was no 
history of trauma of the spine and that an x-ray taken in 
1974 revealed wedged vertebrae at T8-T9 consistent with 
Schuermann's disease.  There was no evidence in the veteran's 
service records showing any injury to the back or aggravation 
of the preexisting Schuermann's disease.   The examiner 
stated that the current pathology in the veteran's cervical 
and lumbar spine are not related to his military service.

In his August 2004 hearing testimony before the Board, the 
veteran stated that he had injured his back within three 
months of entering service.  He indicated that he hurt his 
back while training at Fort Leonard Wood.  He had fallen 
backwards with a log and hurt his back and was prescribed bed 
rest.  He was subsequently offered an honorable discharge, 
which he accepted.  The veteran also contended that the lack 
of adequate medical treatment during his period of service 
explained the lack of a proper diagnosis at that time.  In 
particular, he disagreed with the diagnosis of Scheuermann's 
disease and noted that his treating physicians had instead 
diagnosed him with degenerative joint disease, which they had 
related to accident in service.  He did not have a family 
history of a back disorder.

Law and Analysis

The veteran contends that he is entitled to service 
connection for a back disorder.  More specifically, he claims 
that he has a current back disorder that is related to an 
injury he had sustained during his military service.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant. 
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for a 
back disorder.  Although the veteran clearly has current back 
diagnoses, the Board finds that the more persuasive and 
credible evidence in this case does not support the assertion 
that a current back disorder is related to the veteran's 
service.  In this case, the presumption of soundness applies 
because the veteran's physical examination at the time he 
enlisted in the service made no reference to a back disorder.  
However, as an initial matter, the Board finds that the 
veteran did have preexisting Scheuermann's disease prior to 
entering service.  In this regard, the veteran's service 
medical records indicate that he sought treatment for back 
pain only a few months following his entrance into service at 
which time he made contemporaneous statements indicating that 
he had had back pain for a long duration.  The treating 
physician also noted that there was no known injury and that 
he had kyphosis, and an x-ray showed that he had a wedged 
vertebrae at T8-T9 with Scheuermann's disease.  In addition, 
the Board notes that the June 2003 VA examiner opined that 
the veteran's Scheuermann's disease preexisted his military 
service.  Therefore, the Board finds such evidence to 
indicate that the veteran's Scheuermann's disease clearly and 
unmistakably existed prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's Scheuermann's disease 
clearly and unmistakably preexisted service.  The Board must 
also determine whether the veteran's preexisting 
Scheuermann's disease was aggravated during service.  To make 
this determination, the Board must consider the veteran's 
service medical records as well as evidence developed after 
service.  Although the Board acknowledges that the veteran 
did experience symptomatology related to his back in service, 
the Board also notes that aggravation for purposes of 
entitlement to VA compensation benefits requires more than 
that a preexisting disorder become intermittently symptomatic 
during service.  There must be permanent advancement of the 
underlying pathology.   In this case, the veteran's service 
medical records indicate that he only sought treatment for 
his back for one month during his period of service, and 
despite his reported medical history of recurrent back pain, 
the Board notes that a clinical evaluation at the time of the 
veteran's separation in December 1974 did not find any 
clinical abnormalities of the spine.  In fact, the medical 
evidence of record shows that the veteran did not seek any 
treatment for his back until he was involved in a motor 
vehicle accident in April 1992.  The Board also finds it 
significant that the June 2003 VA examiner commented that 
there was no evidence in the veteran's service records 
showing any aggravation of his Scheuermann's disease.  In 
fact, the June 2003 VA examiner further opined that the 
disorder did not increase in severity beyond its natural 
progression during his period of service.  The Board finds 
this to be persuasive evidence when viewed in the context of 
the remaining evidence of record.  Therefore, the Board is of 
the opinion that there is clear and unmistakable evidence 
establishing that the veteran's preexisting Scheuermann's 
disease did not chronically worsen or increase in severity 
during his period of service.  Therefore, the Board finds 
that his Scheuermann's disease was not aggravated by service.

Based on the foregoing, the Board finds the veteran's 
Scheuermann's disease clearly and unmistakably existed prior 
to service and that it was not aggravated by service; thus, 
the presumption of soundness is therefore rebutted.  38 
U.S.C.A. § 1111.  See also VAOPGCPREC 03-2003 (July 16, 
2003).  The Board finds further, that a discussion of whether 
the presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the veteran's Scheuermann's 
disease was not aggravated by service in order to conclude 
that there was a preexisting disorder.  VA's General Counsel 
found that such a finding would necessarily be sufficient to 
rebut the presumption of aggravation under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b).  Id.  

Further, to the extent the veteran's Scheuermann's disease is 
a congenital disorder, the Board notes that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable law warranting a grant of service 
connection. 38 C.F.R. § 3.303(c), Part 4, § 4.9 (2003).  
Where during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted. VAOPGCPREC 82- 90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985).  The Board 
acknowledges that the veteran's representative submitted 
medical literature in April 1997 statement to support his 
contention that Scheuermann's disease is not a congenital 
disorder.  However, this evidence is general in nature and is 
not shown to pertain specifically to the veteran.  See Sacks 
v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say 
that medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  Because this 
evidence was not combined with an opinion of a medical 
professional which the Board accords significant probative 
weight, the Board finds that it is of little probative value 
in this case.  

The Board has also considered whether the veteran is entitled 
to service connection for a currently diagnosed back disorder 
other than Scheuermann's disease.  As discussed above, the 
veteran is entitled to the presumption of soundness, as his 
July 1974 entrance examination did not note any clinical 
abnormalities of the spine.  However, the Board also finds 
that this presumption of soundness as it applies to a back 
disorder other than Scheuermann's disease has not been 
rebutted by clear and unmistakable evidence.  His entrance 
examination, service medical records, and separation 
examination are negative for any findings or a diagnosis of a 
back disorder other than Scheuermann's disease.  Nor is there 
any other medical evidence of record indicating that a back 
disorder other than Scheuermann's disease preexisted his 
period of service.  Further, even assuming for the sake of 
argument that the presumption of soundness as it relates to a 
back disorder other than Scheuermann's disease was rebutted 
in this case, there is no competent medical evidence which 
indicates that any back disorder was aggravated by the 
veteran's military service.  Therefore, the Board's analysis 
must turn to the issue of whether a current back disorder 
other than Scheuermann's disease was incurred during the 
veteran's active service.   

The Board is of the opinion that the veteran is not entitled 
to service connection for a back disorder other than 
Scheuermann's disease.  Although his service medical records 
do indicate that he had symptomatology in service, the 
veteran was only diagnosed with Scheuermann's disease.  Thus, 
any symptomatology the veteran may have experienced in 
service appears to be related to Scheuermann's disease.  In 
addition, despite the veteran's reported medical history of 
recurrent back pain, a clinical evaluation performed at the 
time of his separation in December 1974 did not note any 
clinical abnormalities of the spine.  In fact, the medical 
evidence of record does not show that the veteran sought any 
treatment for his back for many years following his 
separation from service.  Thus, to the extent the veteran may 
have had any symptomatology in service related to a back 
disorder other than Scheuermann's disease, such 
symptomatology would appear to have been acute and transitory 
and to have resolved prior to his separation.  Therefore, the 
Board finds that a back disorder other than Scheuermann's 
disease did not manifest during service or within one year 
thereafter.

In addition to the lack of evidence establishing that a back 
disorder other than Scheuermann's disease manifested during 
service or within close proximity thereto, no physician has 
linked any current disorder to service or to any 
symptomatology that occurred during active service.  The 
record shows that there were no complaints, treatment, or 
diagnosis of a back disorder for many years following his 
separation from service.  Nor is there is any competent 
evidence of record, medical or otherwise, which links any 
current back disorder other than Scheuermann's disease to his 
military service.  Significantly, the June 2003 VA examiner 
stated that there was no evidence in the veteran's service 
records showing an injury to his back and also opined that 
the current pathology in the veteran's cervical and lumbar 
spine was not related to his military service.  Further, to 
the extent that the June 2003 examiner assessed the veteran 
as having chronic low back pain, the Board notes that pain 
alone, without a diagnosed related medical condition, does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Under these circumstances, a basis upon which to 
establish service connection for a back disorder other than 
Scheuermann's disease has not been presented.  

In summary, the Board finds that the veteran's preexisting 
Scheuermann's disease was not aggravated by his military 
service, that a back disorder other than Scheuermann's 
disease was not incurred in service, and that arthritis was 
not manifest to a compensable degree within one year of 
service discharge.  Therefore, the preponderance of evidence 
is against the veteran's claim for service connection for a 
back disorder.  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for the veteran's back disorder is 
not warranted.  Although the Board does not doubt the 
veteran's sincere belief that his back disorder is related to 
service, the veteran is not a medical professional competent 
to render an opinion on matters of medical etiology or 
aggravation and absent a professional medical opinion linking 
the veteran's disorder to service, service connection cannot 
be granted. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).



ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


